            Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JOHN GERHOLT,                                :
     Plaintiff,                              :
                                             :
       v.                                    :       No. 20-cv-4079
                                             :
JOHN WETZEL, et al.                          :
     Defendants.                             :

                                       MEMORANDUM

Joseph F. Leeson, Jr.                                               August 31, 2020
United States District Judge


       Pro se Plaintiff John Gerholt, a convicted inmate incarcerated at SCI-Phoenix, has filed a

civil action in which he names as Defendants Pennsylvania Secretary of Corrections John

Wetzel, SCI-Phoenix Warden K. Soben, SCI-Phoenix contractual medical provider “Well Path

(aka) Correct Care Solutions,” Department of Corrections Director of Policy Stephen St.

Vincent, SCI-Phoenix Correctional Facility Manager David A. Thomas, Jr., SCI-Phoenix

grievance official Ms. G. Orlando, and SCI-Phoenix employee C. Steffenio. Each Defendant is

sued in their official and individual capacities. Gerholt has also moved to proceed in forma

pauperis. For the following reasons, the motion to proceed in forma pauperis will be granted

and the Complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) in part with

prejudice and in part without prejudice.

I.     FACTUAL ALLEGATIONS

       Gerholt’s allegations are brief and straightforward. He asserts that he injured his index

finger on January 30, 2020 when he attempted to grab hold of a closing cell door and the finger
           Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 2 of 9




was caught in a pinch point. ECF No. 2 at 7. 1 He received treatment at the prison medical triage

unit where his index finger was x-rayed. Id. Thereafter he was treated under an “alternative

treatment” plan that, he alleges in conclusory terms, caused him unnecessary pain and suffering.

Id.

       Gerholt filed a grievance about his injury and alleges that prison officials acted

“arrogantly” in adjudicating his complaint. Id. at 7-8. He asserts Defendant Soben twice denied

his grievance even though, as Gerholt characterizes it, Defendant Steffenio “entered a disposition

admitting the incident and apologized for [Gerholt’s] injury suffering and pain.” 2 Id. at 8.

Defendant Orlando allegedly denied his grievance without conducting any fact finding. Id. at 18.

Despite the “apology,” Defendant Steffenio also denied his grievance. Id.

       Defendant Wetzel allegedly failed to warn of the risk of injury from pinch points because

he acted “upon a snap decision” to transfer prisoners from SCI-Graterford to SCI-Phoenix when

the former institution was closing and construction of the new institution was not complete. Id.

at 16. Defendants Soben, St. Vincent, and Thomas allegedly knew about the defective condition

due to their supervisory positions at the institution and failed to act. Id. at 16-18. Finally,




       1
         The Court adopts the pagination supplied by the CM/ECF docketing system.
       2
         Gerholt attached a copy of Steffenio’s written grievance disposition to his Complaint.
Steffenio stated:

               Mr. Gerholt, I am sorry that you hurt yourself. You should continue to see
       medical if you have problems. After reviewing your grievance, I have determined
       that your injury was caused by an unsafe act. You should not have tried to grab a
       moving door by the door edge. If it was closing too fast, you should have let it go
       for your own protection.
               In your note you state it is required by law to have a pinch point sign on
       the door. It is “not” a law that a pinch point sign is required on doors.

ECF No. 2 at 26.

                                                  2
              Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 3 of 9




Defendant Well Path allegedly refused to provide Gerholt with physical therapy for his injury.

Id. at 17. He asserts that the alternative treatment plan constituted deliberate indifference to his

injury. Id.

        Gerholt asserts claims under the Eighth and Fourteenth Amendments. Id. at 5-6. He

seeks money damages of $50,000 from each defendant for “medical deliberate indifference” and

cruel and unusual punishment. Id. at 6, 19. He also seeks punitive damages. Id. at 19.

II.     STANDARD OF REVIEW

        Because Gerholt is unable to pay the filing fee in this matter, the Court grants him leave

to proceed in forma pauperis. 3 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id.

As Gerholt is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y

Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Gerholt’s Complaint cites 42 U.S.C. § 1983 as the basis for the Court’s subject matter

jurisdiction over his claims. That section provides in part:

            Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes
            to be subjected, any citizen of the United States or other person within the


        3
          Because Gerholt is a prisoner, under the terms of the Prison Litigation Reform Act he is
still required to pay the filing fee in full in installments.
                                                   3
            Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 4 of 9




         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.        Eighth Amendment Claim

       Gerholt asserts that the lack of a warning sign at the pinch point of the door where he

injured his finger violates his Eighth Amendment right to be free from cruel and unusual

punishment. The Eighth Amendment governs claims brought by convicted inmates challenging

their conditions of confinement. Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). These

claims typically include both objective and subjective components. Stevenson v. Carroll, 495

F.3d 62, 68 (3d Cir. 2007). The objective component requires an inquiry into whether “the

deprivation [was] sufficiently serious” and the subjective component asks whether “the officials

act[ed] with a sufficiently culpable state of mind[.]” Id. (citing Wilson v. Seiter, 501 U.S. 294,

298 (1991); Bell, 441 U.S. at 538-39, 539 n.20). In general, a prisoner must assert that prison

officials acted with deliberate indifference, meaning that they consciously disregarded a serious

risk to the detainee’s health or safety. See Wilson v. Seiter, 501 U.S. 295, 298-99 (1991); see

also Wilson v. Burks, 423 F. App’x 169, 173 (3d Cir. 2011) (per curiam) (“‘[T]he official must

both be aware of facts from which the inference could be drawn that a substantial harm exists,

and he must also draw that inference.’”) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       Additionally, to establish an Eighth Amendment violation based on the conditions of

confinement, a prisoner must establish that prison officials’ acts or omissions denied him “the



                                                 4
            Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 5 of 9




minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981);

Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 256 (3d Cir. 2010) (stating that the Eighth

Amendment’s prohibition of cruel and unusual punishment requires that prison officials provide

“humane conditions of confinement.”). Such necessities include food, clothing, shelter, medical

care and reasonable safety. Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410, 418 (3d Cir.

2000).

         Gerholt’s allegations about the presence of a pinch point in the door – and the failure to

warn inmates about the hazard by posting a sign – fails to meet the objective component of the

Eighth Amendment analysis. The fact that pinch points exist in doorways is part of everyday

human experience and is not unique to a prison environment. The failure to warn about the risk

that one can get a finger caught in a closing door is not an objectively serious deprivation that

can support a plausible constitutional claim. Deliberate indifference is something more than

negligence, even if it need not be purposeful harm. See Farmer, 511 U.S. at 836. Thus, a mere

accident or even negligence does not constitute deliberate indifference because it lacks a

sufficiently penal-like intent. Estelle v. Gamble, 429 U.S. 97, 105 (1976) (“An accident,

although it may produce added anguish, is not on that basis alone to be characterized as a wanton

infliction of unnecessary pain.”); accord Wilson, 501 U.S. at 301 (“The infliction of punishment

is a deliberate act intended to chastise or deter. . . . If a guard accidentally stepped on a

prisoner’s toe and broke it, this would not be punishment in anything remotely like the accepted

meaning of the word[.]” (internal edits, quotation marks, and citations omitted)). Because the

Eighth Amendment claim is not plausible it must be dismissed.




                                                   5
             Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 6 of 9




        B.      Claims Based on Grievance Process

        Gerholt asserts claims against Defendants Soben, Steffenio and Orlando based upon their

roles in the prison grievance process. These claims are dismissed with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Constitutional claims based on the handling of prison grievances fail

because “[p]rison inmates do not have a constitutionally protected right to a grievance process.”

Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v.

Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the facts alleged by

Gerholt about grievances do not give rise to a plausible basis for a constitutional claim and will

be dismissed with prejudice.

        C.      Official Capacity Claims

        The claims for money damages Gerholt asserts against the Commonwealth officials in

their official capacities may not proceed. The Eleventh Amendment bars suits against a state and

its agencies in federal court that seek monetary damages. See Pennhurst State Sch. And Hosp. v.

Halderman, 465 U.S. 89, 99-100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d

Cir. 2003). Suits against state officials acting in their official capacities are really suits against

the employing government agency, and as such, are also barred by the Eleventh Amendment.

A.W., 341 F.3d at 238; see also Hafer v. Melo, 502 U.S. 21, 25 (1991); Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 70-71 (1989). As the Commonwealth has not waived its Eleventh

Amendment immunity for lawsuits filed in federal court, see 42 Pa. Cons. Stat. § 8521-22, it and

its departments, as well as their officials sued in their official capacities, are immune from suits

filed in federal court.




                                                   6
            Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 7 of 9




       D.      Claim Against Well Path

       To state a constitutional claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his

serious medical needs. See Farmer, 511 U.S. at 835. A prison official is not deliberately

indifferent “unless the official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. “A

medical need is serious, . . . if it is one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347

(3d Cir. 1987) (internal quotations omitted). Deliberate indifference is properly alleged “where

the prison official (1) knows of a prisoner’s need for medical treatment but intentionally refuses

to provide it; (2) delays necessary medical treatment based on a non-medical reason; or (3)

prevents a prisoner from receiving needed or recommended medical treatment.” Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A serious medical need exists where “failure to treat

can be expected to lead to substantial and unnecessary suffering.” Colburn v. Upper Darby

Twp., 946 F.2d 1017, 1023 (3d Cir. 1991). Allegations of medical malpractice and mere

disagreement regarding proper medical treatment are insufficient to establish a constitutional

violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

       The Third Circuit has held that “a private health company providing services to inmates

‘cannot be held responsible for the acts of its employees under a theory of respondeat superior or

vicarious liability.’” Sims v. Wexford Health Sources, 635 F. App’x 16, 20 (3d Cir. 2015)

(quoting Natale v. Camden County Corr. Facility, 318 F.3d 575, 583 (3d Cir. 2003)). Rather, in



                                                  7
           Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 8 of 9




order to hold a private health care company like Well Path liable for a constitutional violation

under § 1983, Gerholt must allege the provider had “a relevant . . . policy or custom, and that the

policy caused the constitutional violation [he] allege[s].” Natale, 318 F.3d 575, 583-84 (citing

Bd. of the Cty. Comm’rs of Bryan Cty., Oklahoma v. Brown, 520 U.S. 397, 404 (1997)); see also

Lomax v. City of Philadelphia, Civ. A. No. 13-1078, 2017 WL 1177095, at *3 (E.D. Pa. Mar. 29,

2017) (“Because [defendant] is a private company contracted by a prison to provide health care

for inmates, . . . it can only be held liable for constitutional violations if it has a custom or policy

exhibiting deliberate indifference to a prisoner’s serious medical needs.”) (citations and

quotations omitted).

        Gerholt concedes that he received treatment when he suffered his finger injury, and only

complains that the treatment plan is inadequate because he has not received physical therapy.

This allegation, standing alone, is insufficient to state a plausible constitutional claim against

Well Path. Gerholt has not alleged that Well Path maintains a custom or policy exhibiting

deliberate indifference to a prisoner’s serious medical needs. Neither has he provided sufficient

allegations to show that he has a serious medical need. For example, while Gerholt states his

finger was x-rayed, he does not allege if the x-ray showed he was actually injured, the specific

injury he allegedly suffered, the content of the treatment plan Well Path approved for him, how

that treatment plan was inadequate, or whether he required medically prescribed treatment that

Well Path refused to provide. While Gerholt asserts that Well Path’s “deliberate indifference is

well documented even to the point they refuse to conduct further treatment or even follow up

care and treatment,” ECF No. 2 at 17, such conclusory allegations cannot support a plausible

deliberate indifference claim. Iqbal, 556 U.S. at 678.




                                                   8
           Case 2:20-cv-04079-JFL Document 4 Filed 08/31/20 Page 9 of 9




       The Court cannot, however, state at this time that Gerholt can never assert a plausible

claim against Well Path or an individual medical provider whose actions could constitute

deliberate indifference to a serious medical need. Accordingly, the claim against Well Path will

be dismissed without prejudice and with leave granted to Gerholt to file an amended complaint if

he can cure the defects the Court has identified.

IV.     CONCLUSION

       For the reasons stated, Gerholt’s Complaint is dismissed. Because any amendment of the

Eighth Amendment claims against the individual defendants, the official capacity claims, and the

grievance claims would be futile, the dismissal of those claims will be with prejudice and no

leave to amend will be granted. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108, 110

(3d Cir. 2002); see also Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000). The Eighth

Amendment claim against Well Path will be dismissed without prejudice and with leave to file

an amended complaint if Gerholt can cure the defects the Court has identified.



                                              BY THE COURT:



                                              /s/ Joseph F. Leeson, Jr.________________
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                    9
